—In an action to recover damages for personal injuries, etc., the defendant Super Seer Corporation d/b/a Super Seer Helmet Company appeals from so much of an order of the Supreme Court, Kings County (R. Goldberg, J.), dated September 12, 1997, as, after an in camera review of the personnel file of the plaintiff Louis J. Schobel, granted that portion of its motion which was to compel disclosure of that file only to the extent of directing the production of a redacted copy of the employment performance evaluation for the period from December 15, 1994, to December 15, 1995. The appeal brings up for review so much of an order of the same court, dated March 25, 1998, as, upon reargument, amended the original determination to direct the production of an unredacted copy of the employment performance evaluation for the period from December 15, 1994, to December 15, 1995 {see, CPLR 5517 [b]).
Ordered that the appeal from the order dated September 12, 1997, is dismissed, as that order was superseded by the order dated March 25, 1998, made upon reargument; and it is further,
Ordered that the order dated March 25, 1998, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We conclude that the Supreme Court did not err in denying further disclosure. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.